 


109 HCON 143 IH: Expressing the sense of Congress that the continued participation of the Russian Federation in the Group of 8 nations should be conditioned on the Russian Government voluntarily accepting and adhering to the norms and standards of democracy.
U.S. House of Representatives
2005-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 143 
IN THE HOUSE OF REPRESENTATIVES 
 
May 3, 2005 
Mr. Cox (for himself, Mr. Lantos, Mr. McCotter, Mr. Wolf, Mr. Ackerman, Mr. Faleomavaega, Mr. Berman, Mr. Burton of Indiana, Ms. Watson, Mr. Davis of Illinois, and Mr. Cannon) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the continued participation of the Russian Federation in the Group of 8 nations should be conditioned on the Russian Government voluntarily accepting and adhering to the norms and standards of democracy. 
 
Whereas the countries that comprise the Group of 7 nations are pluralistic societies with democratic political institutions and practices, committed to the observance of universally recognized standards of human rights, respect for individual liberties, and democratic political practices; 
Whereas in 1991 and subsequent years, the leaders of the Group of 7 nations, heads of the governments of the major free-market economies of the world who meet annually in a summit meeting, invited then-Russian President Boris Yeltsin to a post-summit dialogue; 
Whereas in 1998, the leaders of the Group of 7 nations formally invited the President of the Russian Federation to participate in an annual gathering that subsequently was known as the Group of 8 nations, although the Group of 7 nations have continued to hold informal summit meetings and ministerial meetings that do not include the Russian Federation; 
Whereas the invitation to President Yeltsin to participate in the annual summits was in recognition of the commitment of President Yeltsin to democratization and economic liberalization, despite the fact that the Russian economy remained weak and the commitment of the Government of the Russian Federation to democratic principles was uncertain; 
Whereas under the leadership of President Vladimir Putin, the Government of the Russian Federation has attempted to control the activities of independent media enterprises, nongovernmental organizations, religious organizations, and other pluralistic elements of Russian society in an attempt to mute criticism of the government; 
Whereas under the leadership of President Putin, the Government of the Russian Federation has suppressed the activities of independent journalists, international observers, and human rights monitoring organizations, and has blocked the renewal of the mandate of the Organization for Security and Co-operation in Europe (OSCE) to operate inside Chechnya in an attempt to block public scrutiny of the war in Chechnya; 
Whereas the suppression by the Government of the Russian Federation of independent media enterprises has resulted in widespread government control and influence over the media in the Russian Federation, stifling freedom of expression and individual liberties that are essential to any functioning democracy; 
Whereas the arrest and prosecution of prominent Russian business leaders who had supported the political opposition to President Putin are examples of selective application of the rule of law for political purposes; 
Whereas the courts of the United States, the United Kingdom, Spain, and Greece have consistently ruled against extradition warrants issued by the Government of the Russian Federation after finding that the cases presented by the Prosecutor General of the Russian Federation have been inherently political in nature; 
Whereas the rise to influence within the Government of the Russian Federation of unelected security officials from the KGB of the former Soviet Union is increasingly undermining the Russian Government’s commitment to democratic principles, accountability, and transparency; 
Whereas Russian military forces continue to commit brutal atrocities against the civilian population in Chechnya and have been implicated in abductions of Chechen civilians who filed cases before the European Court of Human Rights; 
Whereas leaders of the Group of 7 nations have repeatedly expressed that a military solution in Chechnya is not possible; 
Whereas in the aftermath of the tragic siege of School No. 1 in Beslan, Russia that occurred during September 2004, which was an act of terrorism abhorrent to all civilized people, President Putin cited violence in the North Caucasus as a pretext for consolidating centralized power and proposed to abolish the popular election of regional governors in favor of presidential appointment of such officials; 
Whereas the catastrophic consequences of the siege of School No. 1 in Beslan and of the continued violence in Chechnya demonstrate the need to search for political solutions and to commence negotiations between the Government of Russia and moderate Chechen leaders, giving moderates credence over extremist elements; 
Whereas the Government of the Russian Federation initially supported the undemocratic results of the November 21, 2004, runoff in the Ukrainian presidential election, in spite of widespread election fraud and mass demonstrations in support of a new, legitimate election, which raised concerns among the Group of 7 nations that the commitment of the Russian Government to democratic standards is waning; 
Whereas a wide range of observers at think tanks and nongovernmental organizations have expressed deep concern that the Russian Federation is moving away from the political and legal underpinnings of a market economy, and have identified the continuing war in Chechnya as a major threat to stability and democracy in Russia; and 
Whereas the continued participation of the Russian Federation in the Group of 8 nations, including the Russian Government’s opportunity to host the G–8 summit in 2006 as planned, is a privilege that is premised on the Russian Government voluntarily accepting and adhering to the norms and standards of democracy: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)the selective prosecution of political opponents and the suppression of free media by the Russian Federation, and the continued commission of widespread atrocities in the conduct of the brutal war in Chechnya, do not reflect the minimum standards of civilized nations that characterize every other member state in the Group of 8 nations; 
(2)the continued participation of the Russian Federation in the Group of 8 nations, including the Russian Government’s opportunity to host the G–8 summit in 2006 as planned, should be conditioned on the Russian Government voluntarily accepting and adhering to the norms and standards of free, democratic societies as generally practiced by every other member state of the Group of 8 nations, including— 
(A)the rule of law, including protection from selective prosecution and protection from arbitrary state-directed violence; 
(B)a court system free of political influence and manipulation; 
(C)a free and independent media; 
(D)a political system open to participation by all citizens and which protects freedom of expression and association; and 
(E)the protection of universally recognized human rights; and 
(3)the President of the United States and the Secretary of State should work with the other members of the Group of 7 nations to take all necessary steps to suspend the participation of the Russian Federation in the Group of 8 nations until the President, after consultation with the other members of the Group of 7, determines and reports to Congress that the Government of the Russian Federation is committed to respecting and upholding the democratic principles described in paragraph (2). 
 
